 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KENNETH R. GRUSHEN, JR.,                          No. 2:18-cv-2913 MCE DB P
12                      Petitioner,
13           v.                                         ORDER
14    PATRICK COVELLO, Warden,
15                      Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On September 25, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on petitioner and which contained notice to petitioner that any objections to

22   the findings and recommendations were to be filed within fourteen days. ECF No. 9. Petitioner

23   has not filed objections to the findings and recommendations.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed September 25, 2019, ECF No. 9, are

28   ADOPTED in full;
                                                       1
 1         2. The petition for writ of habeas corpus is DISMISSED without prejudice;

 2         3. The Court declines to issue the certificate of appealability referenced in 28 U.S.C.

 3   § 2253; and

 4         4. The Clerk of the Court is directed to close the case.

 5   IT IS SO ORDERED.

 6

 7   Dated: February 4, 2020

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
